***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
                            L. W. v. M. W.*
                              (AC 44101)
                              (AC 44184)
                    Bright, C. J., and Moll and Bear, Js.

                                  Syllabus

The plaintiff, whose marriage to the defendant previously had been dis-
     solved, appealed to this court from the judgment of the trial court
     denying her postjudgment motion for contempt. The judgment of dissolu-
     tion incorporated the parties’ separation agreement, which required
     the defendant to pay the plaintiff a minimum of $3000 per month in
     unallocated alimony, with an additional amount owed based on the
     annual earnings of the defendant. In her contempt motion, the plaintiff
     alleged that the defendant failed and refused to comply with the court’s
     order to pay her additional unallocated alimony based on his earned
     income in 2018. The defendant’s 1099 form for 2018 showed his income
     was $159,079; the court, however, found that the defendant’s income
     for 2018 was $135,569, from which the court deducted certain self-
     employment expenses, for a net income of $102,363. On this basis, the
     court held that the defendant did not owe the plaintiff additional alimony
     and was not in contempt. On appeal, the plaintiff claimed that the court
     incorrectly calculated the defendant’s earned income for 2018. The trial
     court granted two other of the plaintiff’s postjudgment motions for
     contempt, and the defendant filed a separate appeal. Held:
1. The trial court erred when it found that the defendant’s earned income
     for 2018 was $135,569: it was evident that the parties intended the
     defendant’s earned income to be the amount shown on his 1099 form,
     as the separation agreement provided that, upon written request from
     the plaintiff, the defendant was required to produce his paychecks and
     W-2 and/or 1099 forms reflecting earned income, and that amount for
     2018 was $159,079; moreover, the court erred when it reduced the defen-
     dant’s 2018 income to $102,363 by deducting the defendant’s self-employ-
     ment expenses, as the separation agreement contained no reference to
     and, thus, did not provide for, business deductions for tax purposes
     when calculating the defendant’s earned income, and, as the language
     of the separation agreement was plain and unambiguous, there was no
     need to consider the definition of earned income in the federal statute
     (26 U.S.C. § 32 (c) (2) (A) (2018)) when interpreting the separation
     agreement.
2. The defendant could not prevail on his claim that the trial court erred in
     granting the plaintiff’s motions for contempt:
    a. This court declined to review the defendant’s claim that the court
    abused its discretion when it granted the plaintiff’s contempt motions
    on the basis that the record was inadequate for review; the defendant
    filed a Judicial Branch form pursuant to the rules of practice (§§ 63-4
    (a) and 63-8 (a)) on which he wrote that he had decided not to order
    transcripts from the hearings on the plaintiff’s motions for contempt
    and, in the absence of the transcripts, this court could not evaluate
    the defendant’s arguments in support of his appellate claim without
    impermissibly resorting to speculation.
    b. This court declined to review the defendant’s claim that the court
    abused its discretion in ordering him to pay attorney’s fees in connection
    with the plaintiff’s motions for contempt on the basis that the record
    was inadequate for review; due to the defendant’s failure to request
    transcripts, this court could not evaluate the trial court’s reasoning for
    awarding attorney’s fees to the plaintiff, and, contrary to the defendant’s
    claim, neither an affidavit of attorney’s fees nor knowledge of the plain-
    tiff’s exact legal expenses was required to provide sufficient evidence
    of the reasonableness of the award.
       Argued September 21—officially released November 2, 2021

                             Procedural History

   Action for the dissolution of a marriage, and for other
relief, brought to the Superior Court in the judicial dis-
trict of Stamford-Norwalk and tried to the court,
Malone, J.; judgment dissolving the marriage and grant-
ing certain other relief in accordance with the parties’
separation agreement; thereafter, the court, M. Moore,
J., granted in part the plaintiff’s motions for contempt,
and the plaintiff appealed to this court; subsequently,
the court, M. Moore, J., denied the defendant’s motions
to reargue, and the defendant appealed to this court;
thereafter, this court consolidated the appeals.
Affirmed in part; reversed in part; further proceedings.
  Alexander Copp, with whom, on the brief, were
Rachel A. Pencu and Jenna T. Cutler, for the appellant
in Docket No. AC 44101 (plaintiff).
 M. W., self-represented, the appellant in Docket No.
AC 44184 (defendant).
  Alexander Copp, with whom, on the brief, was Rachel
A. Pencu, for the appellee in Docket No. AC 44184
(plaintiff).
                          Opinion

   BRIGHT, C. J. These two appeals arise out of three
separate postjudgment motions for contempt filed by
the plaintiff, L. W. In Docket No. AC 44101, the plaintiff
appeals from the judgment of the trial court denying
her motion for contempt dated November 25, 2019, and
filed on November 27, 2019 (November, 2019 motion),
alleging that the trial court abused its discretion by
failing to find the defendant, M. W., in contempt. In
Docket No. AC 44184, the defendant appeals from the
judgments of the trial court granting the plaintiff’s two
motions for contempt dated October 24, 2019, and filed
on October 25, 2019 (October, 2019 motions), alleging
that the trial court abused its discretion by finding him
in contempt.1 We agree with the plaintiff in AC 44101
and decline to review the defendant’s claims in AC
44184 because the defendant has failed to provide us
with an adequate record. Accordingly, we reverse the
judgment of the trial court denying the plaintiff’s
November, 2019 motion for contempt and remand the
case for further proceedings on that motion, and we
affirm the judgments of the trial court granting the
plaintiff’s October, 2019 motions for contempt.
  The following facts and procedural history are rele-
vant to both appeals. ‘‘The parties were married on
November 27, 1996, and their marriage was dissolved
on February 9, 2012. The judgment of dissolution incor-
porated the parties’ [separation] agreement, which pro-
vides, in relevant part, that the defendant is to pay the
plaintiff unallocated alimony until September 11, 2019,
or until the plaintiff’s death, remarriage, or cohabitation
for more than three months, whichever event shall
occur first. Pursuant to article 3.2 of the agreement,
the defendant is required to pay the plaintiff a minimum
of $3000 per month, with an additional amount owed
based on the annual earnings of the defendant.2 . . .
The agreement also states in article 3.4 that in any year
in which the defendant does not pay the maximum
annual alimony amount, he shall provide the plaintiff,
upon written request, with copies of his quarterly pay-
checks and his year-end W-2 or 1099 forms reflecting
earned income.’’ (Footnote added; internal quotation
marks omitted.) Winthrop v. Winthrop, 189 Conn. App.
576, 579–80, 207 A.3d 1109 (2019).
   The agreement also addresses the possible eventual-
ity of the parties’ obligation to pay college expenses
for the couple’s two children, providing that ‘‘[t]he
[c]ourt shall reserve jurisdiction to enter [an] order
concerning post majority education support, as set forth
under Connecticut General Statute[s] § 46-[5]6c.’’ On
March 27, 2019, the trial court entered an order for the
parties’ payment of postsecondary education support
in which it required ‘‘the defendant to pay 60 percent
of the maximum amount of the educational expenses
for each minor child and the plaintiff to pay 40 percent.’’
   In October, 2019, the plaintiff filed two postjudgment
motions for contempt. In the first motion, the plaintiff
alleged that ‘‘the defendant failed and refused to provide
the plaintiff, or her counsel, with any documentation
to establish his 2018 earned income.’’3 In the second
motion, the plaintiff alleged that the defendant had
‘‘failed and refused’’ to pay his share of their child’s
University of Rhode Island tuition, which forced the
plaintiff to take out a loan to cover those expenses.
Thereafter, in November, 2019, the plaintiff filed a third
motion for contempt, alleging that the ‘‘defendant has
failed and refused to comply with the court’s order
to pay the plaintiff any additional unallocated alimony
based on the amount of his earned income for the year
2018 as required by the separation agreement . . . .’’
   In two separate orders dated April 21, 2020, the trial
court granted both of the plaintiff’s October, 2019
motions. The trial court further ordered the defendant
‘‘to pay counsel fees to the plaintiff in the amount of
$2500 within 30 days’’ for each contempt finding. In a
third order, also dated April 21, 2020, the trial court
denied the plaintiff’s November, 2019 motion for con-
tempt. According to the court’s order, ‘‘[t]he defendant
was to pay the plaintiff 30 percent of earned income
in excess of $102,000 and less than $150,000. . . . The
motion for contempt filed by the plaintiff claims the
defendant failed to pay the plaintiff additional alimony
in 2018 based on this earned income. Pursuant to the
defendant’s tax return for 2018, the defendant had busi-
ness income of $135,569. After [deducting] self-employ-
ment tax and self-employed health insurance, the defen-
dant’s income was $102,363.’’ The court consequently
concluded that, based on the total amount of the defen-
dant’s net income, as reflected in his tax return, the
plaintiff was not entitled to any additional alimony and
the defendant was not in contempt. The plaintiff there-
after appealed to this court from the judgment denying
her November, 2019 motion for contempt.
   On May 13, 2020, in response to the trial court’s orders
concerning the October, 2019 motions, the defendant
filed two motions to reargue, alleging several factual
and legal errors with the court’s contempt findings.
The trial court denied both motions, and the defendant
appealed.
  On May 22, 2020, in response to the trial court’s order
on her November, 2019 motion, the plaintiff filed a
motion for articulation, seeking an explanation for how
the court reached its conclusion that the defendant’s
earned income was $102,363, when the defendant’s 1099
form for the year showed that his income was $159,079.
The trial court denied the motion.
                             I
                        AC 44101
it denied her November, 2019 motion for contempt
because the court incorrectly calculated the defendant’s
earned income for the year 2018. We agree.
    We begin by setting forth the applicable standard of
review and principles of law that guide our analysis.
‘‘It is well established that a separation agreement that
has been incorporated into a dissolution decree and its
resulting judgment must be regarded as a contract and
construed in accordance with the general principles
governing contracts.’’ (Internal quotation marks omit-
ted.) McTiernan v. McTiernan, 164 Conn. App. 805,
821, 138 A.3d 935 (2016). ‘‘A contract must be construed
to effectuate the intent of the parties, which is deter-
mined from the language used interpreted in the light
of the situation of the parties and the circumstances
connected with the transaction. . . . If a contract is
unambiguous within its four corners, the determination
of what the parties intended by their contractual com-
mitments is a question of law. . . . When the language
of a contract is ambiguous, [however] the determination
of the parties’ intent is a question of fact, and the trial
court’s interpretation is subject to reversal on appeal
only if it is clearly erroneous. . . . In interpreting con-
tract items, we have repeatedly stated that the intent of
the parties is to be ascertained by a fair and reasonable
construction of the written words and that the language
used must be accorded its common, natural, and ordi-
nary meaning and usage where it can be sensibly applied
to the subject matter of the contract.’’ (Internal quota-
tion marks omitted.) Hirschfeld v. Machinist, 181 Conn.
App. 309, 322–23, 186 A.3d 771, cert. denied, 329 Conn.
913, 186 A.3d 1170 (2018). ‘‘The court will not torture
words to impart ambiguity where ordinary meaning
leaves no room for ambiguity. . . . Moreover, the mere
fact that the parties advance different interpretations
of the language in question does not necessitate a con-
clusion that the language is ambiguous.’’ (Internal quo-
tation marks omitted.) Parisi v. Parisi, 315 Conn. 370,
383, 107 A.3d 920 (2015). Because resolution of the
plaintiff’s claim requires us to interpret the unambigu-
ous applicable provisions of the agreement, our stan-
dard of review is plenary.
   In Winthrop v. Winthrop, supra, 189 Conn. App. 582–
83, an earlier appeal concerning the application of arti-
cles 3.2 and 3.4 of the parties’ agreement, this court
had an opportunity to interpret the term ‘‘ ‘earned
income,’ ’’ as used in the agreement. In that case, as in
the present case, the plaintiff had filed a motion for
contempt claiming that the defendant had failed to pay
additional alimony based on his earned income. Id.,
580. The plaintiff’s motion in that case related to the
defendant’s 2016 income, which was reported on a W-
2 form from the defendant’s employer. Id. Although
there was no provision in the agreement that authorized
the deduction of business expenses from his stated W-
2 form income to determine his 2016 earned income, the
defendant argued that he owed no additional alimony
because, as a commissioned salesperson, he had certain
business expenses that needed to be deducted from his
W-2 income to accurately state his true earned income.
Id., 583–84. The trial court denied the plaintiff’s motion
for contempt but rejected the defendant’s argument
that he was entitled to deduct certain business expenses
when determining earned income. Id., 580–81. The court
concluded that earned income was defined in the sepa-
ration agreement as the figure set forth on his W-2 form
and ordered the defendant to pay additional alimony
based on that figure. Id.
   On appeal, this court agreed with the trial court and
concluded ‘‘that the term ‘earned income’ as used in
the parties’ agreement is unambiguous.’’ Id., 582. More
specifically, the term ‘‘earned income’’ meant the
amount shown on the defendant’s W-2 form because
‘‘the agreement provides that, upon written request
from the plaintiff, the defendant is required to produce
his paychecks and W-2 and/or 1099’s reflecting earned
income. . . . The inclusion of this provision evinces a
clear intent by the parties that the income provided on
the defendant’s W-2 [form] is his earned income for the
purpose of ascertaining his additional alimony obliga-
tions.’’ (Emphasis in original; internal quotation marks
omitted.) Id., 582–83.
   In the same opinion, this court also considered the
defendant’s argument that, because it was necessary
for him to incur significant expenses in order to do his
job, he should be allowed to deduct those expenses
from his earned income. Id., 583–84. We disagreed and
held that, ‘‘[a]lthough [the defendant] may be permitted
for the purposes of calculating his income tax liability
. . . to deduct the expenses that he incurs in connec-
tion with his employment, these deductions are none-
theless inconsequential in calculating his earned
income . . . .’’ Id., 584.
   Our analysis in Winthrop compels the same result in
the present case. Although in 2018 the defendant was
not an employee who received a W-2 form, his earned
income for 2018 was reported on a 1099 form. As we
noted in Winthrop, the separation agreement provides
that, ‘‘upon written request from the plaintiff, the defen-
dant is required to produce his paychecks and W-2 and/
or 1099’s reflecting earned income.’’ (Emphasis altered;
internal quotation marks omitted.) Id., 582. Just as we
concluded in Winthrop that this language unambigu-
ously evinces a clear intent by the parties that the defen-
dant’s ‘‘ ‘earned income,’ ’’ as used for purpose of calcu-
lating additional alimony, is the amount listed on the
defendant’s W-2 form; id., 582–83; it similarly evinces
the same intent if the defendant receives a 1099 form
instead of or in addition to a W-2 form.
  Furthermore, as this court held in Winthrop, any
business or self-employment deductions that the defen-
dant might make for tax purposes are irrelevant when
calculating his earned income under the separation
agreement. Id., 584. According to the parties’ agree-
ment, the defendant’s ‘‘earned income’’ is the amount
reflected on his W-2 and/or 1099 form. ‘‘Earned income,’’
as unambiguously set forth in the agreement, contains
no reference to, and, thus, does not include, business
deductions for tax purposes. Therefore, under the terms
of the agreement, any deductions made by the defen-
dant for tax reasons are ‘‘inconsequential in calculating
his earned income . . . .’’ Id.
   We also are not persuaded by the defendant’s argu-
ment4 that, because in 2018 he was a self-employed
independent contractor and not a W-2 employee, he
was entitled to deduct certain business expenses from
his gross income to arrive at his net income. It appears
that in making this argument the defendant is relying
on this court’s reference in Winthrop to the Internal
Revenue Code’s definition of ‘‘ ‘earned income.’ ’’ See
26 U.S.C. § 32 (c) (2) (A) (2018).5 After quoting this
definition, the court stated: ‘‘Pursuant to this definition,
earned income is the gross earnings received as com-
pensation from employment and the net earnings
received from self-employment.’’ Winthrop v. Win-
throp, supra, 189 Conn. App. 583. Given the defendant’s
oral argument before us in the present appeal, it might
be that, although there is no language in the agreement
referring to the Internal Revenue Code’s definition of
earned income, the defendant relied on this language
in switching his status from a W-2 employee in 2016 to
a 1099 contractor in 2018.
   The defendant’s reliance on this court’s general refer-
ence in Winthrop to the Internal Revenue Code’s defini-
tion of earned income is misplaced. The court’s refer-
ence, even assuming arguendo that it was somehow
relevant to the specific terms of the agreement, was,
at most, purely dicta. See id., 583 n.2. Indeed, this court
mentioned that provision to distinguish Winthrop from
a different case wherein a trial court found that the
parties’ agreement was ambiguous as to the definition of
earned income and thus relied on the Internal Revenue
Code’s definition of ‘‘ ‘gross earned income’ ’’ to resolve
that ambiguity. Id.; see also Lagasse v. Lagasse, Supe-
rior Court, judicial district of Stamford-Norwalk,
Docket No. FA-XX-XXXXXXX-S (January 16, 2018).
Because the provision of the agreement at issue in Win-
throp was not ambiguous, there was no need to consider
the Internal Revenue Code when interpreting the agree-
ment. Winthrop v. Winthrop, supra, 538 n.2. The same
is true in the present appeal, where the same unambigu-
ous earned income language in the agreement is at
issue. Thus, there is no need to resort to the Internal
Revenue Code to determine what that term means. See
Schimenti v. Schimenti, 181 Conn. App. 385, 397, 186
A.3d 739 (2018) (‘‘[w]hen only one interpretation of a
contract is possible, the court need not look outside
the four corners of the contract’’ (internal quotation
marks omitted)).
   Applying the plain and unambiguous language of the
parties’ agreement, we conclude that the trial court
erred when it found, based on the defendant’s tax
return, that the defendant’s earned income for 2018 was
$135,569, instead of the $159,079 that was listed on the
defendant’s 1099 form. We further conclude that the
trial court erred when it reduced the defendant’s earned
income to $102,363 by deducting the defendant’s self-
employment expenses from the amount of the defen-
dant’s 1099 form earned income.
   Given the unambiguous language of the separation
agreement, we conclude that the defendant’s 2018
earned income was the amount listed on his 1099 form
for that tax year: $159,079. Given that amount, pursuant
to the parties’ agreement it is clear that the defendant
owes the plaintiff additional alimony from 2018.6 Never-
theless, whether the defendant’s failure to pay the
required amount was wilful is a question of fact for
the trial court. We therefore reverse the trial court’s
judgment denying the plaintiff’s November, 2019 motion
for contempt and remand the matter to the trial court
with direction to hold a new contempt hearing on that
motion to determine whether the defendant’s failure to
comply with the separation agreement was wilful, and,
in any event, to determine the amount of additional
alimony owed to the plaintiff.
                             II
                        AC 44184
                             A
   The defendant contends that the trial court abused
its discretion when it granted both of the plaintiff’s
October, 2019 motions for contempt. With respect to
the first motion, the defendant argues that the court
erred because it (1) never informed him of his right to
counsel or that incarceration was not a possibility, and
(2) found him in contempt even though he eventually
provided the plaintiff with the requested tax documents.
As for the second motion, the defendant asserts that
the court erred because it (1) never informed him of
his right to counsel or that incarceration was not a
possibility, and (2) found him in contempt even though
he had a payment plan in place with the University of
Rhode Island and was current with that plan. We decline
to review the defendant’s claims due to an inade-
quate record.
   Practice Book § 61-10 (a) provides: ‘‘It is the responsi-
bility of the appellant to provide an adequate record
for review. The appellant shall determine whether the
entire record is complete, correct and otherwise per-
fected for presentation on appeal.’’ Further, ‘‘[t]his court
does not presume error on the part of the trial court;
error must be demonstrated by an appellant on the
basis of an adequate record.’’ (Internal quotation marks
omitted.) Lucarelli v. Freedom of Information Com-
mission, 136 Conn. App. 405, 410, 46 A.3d 937, cert.
denied, 307 Conn. 907, 53 A.3d 222 (2012). ‘‘[A]n appel-
late tribunal cannot render a decision without first fully
understanding the disposition being appealed. . . .
Our role is not to guess at possibilities, but to review
claims based on a complete factual record . . . . With-
out the necessary factual and legal conclusions . . .
any decision made by us respecting [the claims raised
on appeal] would be entirely speculative.’’ (Internal quo-
tation marks omitted.) Cianbro Corp. v. National East-
ern Corp., 102 Conn. App. 61, 72, 924 A.2d 160 (2007).
‘‘If an appellant fails to provide an adequate record,
this court may decline to review the appellant’s claim.’’
Federal National Mortgage Assn. v. Buhl, 186 Conn.
App. 743, 753, 201 A.3d 485 (2018), cert. denied, 331
Conn. 906, 202 A.3d 1022 (2019). ‘‘[A]lthough we afford
self-represented parties some latitude, the right of self-
representation provides no attendant license not to
comply with relevant rules of procedural and substan-
tive law.’’ (Internal quotation marks omitted.) Lucarelli
v. Freedom of Information Commission, supra, 410.
   Our analysis of these claims begins and ends with our
consideration of the adequacy of the record provided
by the defendant. After examining the record provided
to us, we conclude that the defendant has failed to
provide an adequate record that would enable our
review of his claims on appeal. In the present case, the
trial court held multiple hearings on the plaintiff’s two
October, 2019 motions for contempt.7 In his brief, the
defendant contends that the trial court (1) failed to
inform him of certain legal rights on the record, and
(2) made several erroneous factual findings. On Septem-
ber 8, 2020, however, he submitted a JD-ES-38 form
pursuant to Practice Book §§ 63-4 (a) and 63-8 (a), on
which he wrote, ‘‘I have decided to not order the tran-
script[s] for this case.’’ In the absence of these tran-
scripts, we cannot evaluate the defendant’s arguments
in support of his appellate claims without impermissibly
resorting to speculation. See Berger v. Deutermann,
197 Conn. App. 421, 425–26, 231 A.3d 1281 (declining
to consider plaintiff’s claims on appeal when plaintiff
failed to order transcripts from trial), cert. denied, 335
Conn. 956, 239 A.3d 318 (2020). Accordingly, we decline
to review these claims.
                            B
  Last, the defendant contends that the court improp-
erly ordered him to pay attorney’s fees in connection
with the plaintiff’s two October, 2019 motions for con-
tempt. We again decline to review this claim due to an
inadequate record.
  General Statutes § 46b-87 provides in relevant part
that, ‘‘[w]hen any person is found in contempt of an
order of the Superior Court . . . the court may award
to the petitioner a reasonable attorney’s fee . . . such
sums to be paid by the person found in contempt
. . . .’’ We review a trial court’s ruling on attorney’s
fees for an abuse of discretion. Gil v. Gil, 110 Conn.
App. 798, 802, 956 A.2d 593 (2008). Under the abuse of
discretion standard, ‘‘[w]e will make every reasonable
presumption in favor of upholding the trial court’s rul-
ing, and only upset it for a manifest abuse of discretion.
. . . [Thus, our] review of such rulings is limited to the
questions of whether the trial court correctly applied
the law and reasonably could have reached the conclu-
sion that it did.’’ (Internal quotation marks omitted.)
Landry v. Spitz, 102 Conn. App. 34, 59, 925 A.2d 334
(2007).
   In the present case, we cannot review whether the
attorney’s fees awarded were proper because, due to
the defendant’s failure to request the transcripts, we
are unable to ascertain the court’s reasoning for the
award. As noted in part II A of this opinion, ‘‘[i]t is a
well established principle of appellate procedure that
the appellant has the duty of providing this court with
a record adequate to afford review.’’ (Internal quotation
marks omitted.) Berglass v. Berglass, 71 Conn. App.
771, 789, 804 A.2d 889 (2002). ‘‘If an appellant fails to
provide an adequate record, this court may decline to
review the appellant’s claim.’’ Federal National Mort-
gage Assn. v. Buhl, supra, 186 Conn. App. 753. Accord-
ingly, we decline to address the defendant’s claim that
the court’s award of attorney’s fees was an abuse of
discretion. See id.
   We also note, contrary to the defendant’s argument
on appeal, that an affidavit of attorney’s fees is not
required to provide sufficient evidence of the reason-
ableness of an award. See Smith v. Snyder, 267 Conn.
456, 480, 839 A.2d 589 (2004). Trial courts may, instead,
award such fees on any number of factors including
‘‘general knowledge of the case, sworn affidavits or
other testimony, itemized bills, and the like.’’ Id.; see
also Gil v. Gil, supra, 110 Conn. App. 807 (in making
attorney’s fees determination, court is allowed to rely
on familiarity with complexity of legal issues involved,
as well as court’s experience and legal expertise). More-
over, because an award of attorney’s fees in a contempt
proceeding is punitive, not compensatory, knowledge
of the prevailing party’s exact legal expenses is not
required for the trial court to properly determine the
amount of an award. See Gil v. Gil, supra, 807; see also
Pace v. Pace, 134 Conn. App. 212, 218, 39 A.3d 756
(2012) (‘‘[m]oreover, because the award of attorney’s
fees pursuant to § 46b-87 is punitive, rather than com-
pensatory, the court properly may consider the defen-
dant’s behavior as an additional factor in determining
both the necessity of awarding attorney’s fees and the
proper amount of any award’’).
  The judgment in Docket No. 44101 denying the plain-
tiff’s November, 2019 motion for contempt is reversed,
and the case is remanded with direction to conduct a
hearing on that motion; the judgments in Docket No.
44184 granting the plaintiff’s October, 2019 motions for
contempt are affirmed.
   In this opinion the other judges concurred.
   * In accordance with federal law; see 18 U.S.C. § 2265 (d) (3) (2018); we
decline to identify any party protected or sought to be protected under a
protective order or a restraining order that was issued or applied for, or
others through whom that party’s identity may be ascertained.
   1
     We note that the ‘‘JDNO notice’’ of the order granting the second October,
2019 motion and the ‘‘JDNO notice’’ of the order denying the November,
2019 motion each listed an incorrect entry number for the motion at issue.
It is clear from the language of the court’s orders that the court granted
the second October, 2019 motion and denied the November, 2019 motion.
   2
     ‘‘Specifically, the agreement provides that the defendant is to pay addi-
tional alimony as follows: 30 percent of his earned income in excess of
$102,000 and less than $150,000; 20 percent of his earned income in excess
of $150,000 and less than $200,000; and 0 percent of his earned income in
excess of $200,000.’’ Winthrop v. Winthrop, 189 Conn. App. 576, 579, 207
A.3d 1109 (2019).
   3
     According to the plaintiff, in 2018, the defendant did not pay the maximum
amount of annual support. Thus, pursuant to the parties’ separation agree-
ment, the defendant was required to provide, upon written request from
the plaintiff, ‘‘copies of his quarterly paychecks and his year-end W-2 or
1099 forms reflecting his earned income.’’ The plaintiff requested this docu-
mentation on October 2, 2019.
   4
     The defendant did not file an appellee’s brief in AC 44101. As a result,
this court ordered that the appeal would ‘‘be considered on the basis of the
plaintiff-appellant’s brief and the record as defined by Practice Book § 60-
4 and, pursuant to Practice Book § 70-4, the defendant-appellee will not be
permitted to argue.’’ Despite this order, the defendant, at the time that AC
44101 was called for argument, objected to the court’s order that he was
not permitted to argue in that appeal. The court overruled his objection.
Nonetheless, during his oral argument in AC 44184, the defendant argued
in opposition to the plaintiff’s claim in AC 44101. Although such argument
was inconsistent with this court’s order in AC 44101, we, in the exercise of
our discretion, have considered the defendant’s oral argument in analyzing
the plaintiff’s claim.
   5
     ‘‘The term ‘earned income’ means—(i) wages, salaries, tips, and other
employee compensation, but only if such amounts are includible in gross
income for the taxable year, plus (ii) the amount of the taxpayer’s net
earnings from self-employment for the taxable year (within the meaning of
section 1402 (a)), but such net earnings shall be determined with regard to
the deduction allowed to the taxpayer by section 164 (f).’’ 26 U.S.C. § 32
(c) (2) (A) (2018).
   6
     See footnote 2 of this opinion.
   7
     The parties first appeared in court on the plaintiff’s October, 2019 motions
on December 16, 2019. That hearing was continued, allegedly so that the
defendant could secure legal counsel. The parties later appeared in court
on February 24, 2020, to argue the motions.